Exhibit 10.4

Execution Copy

RESTRICTED STOCK AWARD

FOR

CAPITAL SENIOR LIVING CORPORATION

This Restricted Stock Award Agreement (this “Agreement”) sets forth the terms of
a RESTRICTED STOCK AWARD (“Award”) granted on January 7, 2019 (“Date of Grant”
or the “Effective Date”), by Capital Senior Living Corporation, a Delaware
Corporation (the “Company”), to Kimberly Lody (the “Holder”). This Award is made
as an inducement to the Holder to accept employment with the Company and as such
is not subject to the terms, and provisions, of the 2007 Omnibus Stock and
Incentive Plan For Capital Senior Living Corporation as previously amended and
restated and as may be amended and restated subsequent to the Date of Grant (the
“Plan”), however, capitalized terms used but not defined in this Agreement shall
have the meanings ascribed to them in the Plan, provided, however, that the term
Change in Control as used in this Agreement shall have the meaning ascribed in
the Employment Agreement

RECITALS

A. The Company and Holder entered into that certain employment agreement dated
January 7, 2019 (the “Employment Agreement”).

B. The Committee has determined that it is in its best interest to offer the
Holder this Restricted Stock Award as an inducement to the Holder to accept
employment with the Company.

C. Holder wishes to accept such Award on the terms and subject to the conditions
set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, and for other good and valuable consideration, the adequacy of which
is acknowledged by the parties’ execution of this Agreement, the Company and the
Holder agree as follows:

1. Restricted Share Award. The Company hereby sells, transfers, assigns and
delivers to the Holder an aggregate of 73,620 Shares as of the Date of Grant
(“Award Restricted Shares”) on the terms and conditions set forth in this
Agreement, including, without limitation, the Restriction more specifically set
forth in Section 4, below, subject only to Holder’s execution of this Agreement.

2. Vesting of Award Restricted Shares. The Restriction on the specified
percentage of Award Restricted Shares shall lapse (Award Restricted Shares with
respect to which the Restriction has lapsed are Vested and herein referred to as
“Vested Shares”) on the earlier of (1) the dates set forth in the following
Vesting schedule:

(i) 33% of the Award Restricted Shares shown in Section 1, on the 1st
anniversary of the Date of Grant; and

 

1



--------------------------------------------------------------------------------

Execution Copy

 

(ii) 33% of the Award Restricted Shares shown in Section 1 on the 2nd
anniversary of the Date of Grant; and

(iii) 34% of the Award Restricted Shares shown in Section 1 on the 3rd
anniversary of the Date of Grant;

so that, without limitation, the Restriction on all of the Award Restricted
Shares will have lapsed no later than the third anniversary of the Date of
Grant; or (2) 100% of the Award Restricted Shares shown in Section 1, on the
date of Holder’s death, or (3) 100% of the Award Restricted Shares shown in
Section 1, on the date of Holder’s Disability.

3. Change in Control. Award Restricted Shares shall not automatically become
Vested Shares on a Change in Control. Notwithstanding any provision herein to
the contrary, (i) if the Committee has made a provision for the substitution,
assumption, exchange or other continuation of the Award in connection with a
Change in Control, then in the event that the Holder’s Continuous Service is
terminated (A) by the Company due to death or Disability following the
occurrence of the Change in Control, the unvested Award shall immediately fully
vest, or (B) (1) by the Company other than for Cause (as defined in such
Holder’s employment agreement (or, if not defined therein, as defined in the
Plan)), and other than due to death or Disability or (2) by the Holder for Good
Reason (as defined in such Holder’s employment agreement), in each case within
one (1) year following the occurrence of the Change in Control, the unvested
Award shall immediately fully vest; or (ii) if the Committee has not made a
provision for the substitution, assumption, exchange or other continuation of
the Award in connection with a Change in Control, the unvested Award shall fully
vest immediately prior to the Change in Control.

4. Restriction – Forfeiture of Award Restricted Shares. The Award Restricted
Shares are each subject to the restriction (“Restriction”) that all rights of
Holder to any Award Restricted Shares which have not become Vested Shares shall,
automatically and without notice, terminate and be permanently forfeited on the
date Holder’s Continuous Service with the Company ceases for any reason.

For purposes of this Agreement, “Continuous Service” means the Holder’s service
with the Company, whether as an employee, consultant or director, is not
interrupted or terminated, other than for temporary absences, including, without
limitation, reasonable vacation time, sick leave, military leave or any other
personal or family leave of absence. The Holder’s Continuous Service shall not
be deemed to have terminated merely because of a change in the capacity in which
the Holder renders service to the Company as an employee, consultant or director
or a change in the entity for which the Holder renders such service, provided
that there is no interruption or termination of the Holder’s Continuous Service;
and provided further that if any Award is subject to Section 409A of the Code,
this sentence shall only be given effect to the extent consistent with
Section 409A of the Code.

 

2



--------------------------------------------------------------------------------

Execution Copy

 

5. Tax Liability and Withholding.

a. Payment of Taxes. The Holder shall be required to pay to the Company, and the
Company shall have the right to deduct from any compensation paid to the Holder
pursuant to this Agreement, the amount of any required withholding taxes in
respect of the Award Restricted Shares granted under this Agreement and to take
all such other action as the Committee deems necessary to satisfy all
obligations for the payment of such withholding taxes. The Committee may permit
the Holder to satisfy any federal, state or local tax withholding obligation by
any of the following means, or by a combination of such means: (i) tendering a
cash payment; (ii) authorizing the Company to withhold shares of Common Stock
from the shares of Common Stock otherwise issuable or deliverable to the Holder
as a result of the vesting of the Award Restricted Shares; provided, however,
that no shares of Common Stock shall be withheld with a value exceeding the
minimum amount of tax required to be withheld by law; or (iii) delivering to the
Company previously owned and unencumbered shares of Common Stock.

b. Liability. Notwithstanding any action the Company takes with respect to any
or all income tax, social insurance, payroll tax, or other tax-related
withholding (“Tax-Related Items”), the ultimate liability for all Tax-Related
Items is and remains the Holder’s responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, or vesting of the Award Restricted Shares or the
subsequent sale of any shares; and (b) does not commit to structure the Award
Restricted Shares to reduce or eliminate the Holder’s liability for Tax-Related
Items.

6. Issuance of Shares. During the Restricted Period (as defined in the Plan),
the certificates representing the Award Restricted Shares, and any Restricted
Share Distributions, shall be registered in the Holder’s name and bear a
restrictive legend disclosing the Restriction and the existence of this Award.
Such certificates shall be deposited by the Holder with the Company, together
with stock powers or other instruments of assignment, each endorsed in blank,
which will permit the transfer to the Company of all or any portion of the Award
Restricted Shares, and any assets constituting Restricted Share Distributions,
which shall be subject to forfeiture in accordance with the terms of this Award.
The Company will retain custody of all related Restricted Share Distributions
(i.e., dividends, which will be subject to the same Restriction, terms, and
conditions as the related Award Restricted Shares) unless and until Holder is
entitled to receive the certificates for the related Vested Shares; provided,
however, that any Restricted Share Distributions shall not bear interest or be
segregated into a separate account but shall remain a general asset of the
Company, subject to the claims of the Company’s creditors, until the conclusion
of the applicable restricted period; and provided, further, that any material
breach of any terms of this Award, as reasonably determined by the Committee,
will cause a forfeiture of both Award Restricted Shares and Restricted Share
Distributions.

Award Restricted Shares shall constitute issued and outstanding Common Stock for
all corporate purposes and, without limitation, Holder shall have all of the
rights and privileges of an owner of the Award Restricted Shares (including
voting rights) except that Holder shall not be entitled to delivery of the
certificates evidencing any of the Award Restricted Shares, nor the related
Restricted Share Distributions, unless and until they become Vested Shares.

 

3



--------------------------------------------------------------------------------

Execution Copy

 

7. Administration of Award. The determinations under, and the interpretations
of, any provision of this Award by the Committee shall, in all cases, be in its
sole discretion, and shall be final and conclusive.

8. No Transfers Permitted. Any attempt to assign, alienate, pledge, attach, sell
or otherwise transfer or encumber the Award Restricted Shares or the rights
relating thereto shall be wholly ineffective and, if any such attempt is made,
the Award Restricted Shares will be forfeited by the Holder and all of the
Holder’s rights to such shares shall immediately terminate without any payment
or consideration by the Company.

9. Section 83(b) Election. Holder may elect under Section 83(b) of the Code to
include in his or her gross income, for his or her taxable year in which the
Award Restricted Shares are transferred to such Holder under this Award, the
excess of the fair market value (determined without regard to any Restriction
other than one which by its terms will never lapse), of such Award Restricted
Shares at the Date of Grant, over the amount (if any) paid for the Award
Restricted Shares. If the Holder makes the Section 83(b) election described
above, the Holder shall (i) make such election in a manner that is satisfactory
to the Committee, (ii) provide the Committee with a copy of such election,
(iii) agree to promptly notify the Company if any Internal Revenue Service or
state tax agent, on audit or otherwise, questions the validity or correctness of
such election or of the amount of income reportable on account of such election,
and (iv) agree to pay the withholding amounts described in Section 5(a) above.

10. Interpretation. Any dispute regarding the interpretation of this Award shall
be submitted by the Holder or the Company to the Committee for review. The
resolution of such dispute by the Committee shall be final and binding on the
Holder and the Company. In the event of any inconsistency between the terms and
conditions of this Award and any existing employment agreement, service contract
or other agreement between the Holder and the Company (each, a “Service
Agreement”), the terms and conditions of the Service Agreement shall control.

(a) Headings contained in this Award are for convenience only and shall in no
manner be construed as part of this Award.

(b) Any reference to the masculine, feminine, or neuter gender shall be a
reference to such other gender as is appropriate.

11. Adjustment. Unless the Committee specifically determines otherwise, the
Award Restricted Shares shall be subject to adjustment or substitution as to the
number, or, if applicable, kind of shares of stock or other consideration
subject to such Awards or as otherwise determined by the Committee to be
equitable (a) in the event of changes in the outstanding Common Stock or in the
capital structure of the Company, by reason of stock dividends, stock splits,
recapitalizations, reorganizations, mergers, consolidations,

 

4



--------------------------------------------------------------------------------

Execution Copy

 

combinations, exchanges or other relevant changes in capitalization occurring
after the date of the grant of any such Award or (b) in the event of any change
in applicable laws or any change in circumstances which results in or would
result in any substantial dilution or enlargement of the rights granted to, or
available for, the Holder under this Agreement, or which otherwise warrants
equitable adjustment because it interferes with the intended operation of the
Agreement. The Company shall give each Holder notice of an adjustment hereunder
and, upon notice, such adjustment shall be conclusive and binding for all
purposes.

12. Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel any unvested Award Restricted Shares granted under this Agreement,
prospectively or retroactively; provided, that, no such amendment, shall
adversely affect the Holder’s material rights or vested Award Restricted Shares
under this Agreement without the Holder’s consent.

13. Assignment. The Company may assign any of its rights under this Award. This
Award will be binding upon and inure to the benefit of the successors and
assigns of the Company. Subject to the restrictions on transfer set forth in
this Award, this Award will be binding upon the Holder and the Holder’s
beneficiaries, executors, administrators and the person(s) to whom the Award
Restricted Shares may be transferred by will or the laws of descent or
distribution.

14. Waiver. No delay or omission by the Company in exercising any right under
this Award shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

15. JURY WAIVER. IN ANY CIVIL ACTION, COUNTERCLAIM, OR PROCEEDING, WHETHER AT
LAW OR IN EQUITY, WHICH ARISES OUT OF, CONCERNS, OR RELATES TO THIS AGREEMENT,
ANY AND ALL TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE PERFORMANCE OF THIS
AGREEMENT, OR THE RELATIONSHIP CREATED BY THIS AGREEMENT, WHETHER SOUNDING IN
CONTRACT, TORT, STRICT LIABILITY, OR OTHERWISE, TRIAL SHALL BE TO A COURT OF
COMPETENT JURISDICTION AND NOT TO A JURY. EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY. ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT, AS WRITTEN EVIDENCE OF
THE CONSENT OF THE COMPANY AND HOLDER OF THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY. NEITHER PARTY HAS MADE OR RELIED UPON ANY ORAL REPRESENTATIONS TO OR BY
ANY OTHER PARTY REGARDING THE ENFORCEABILITY OF THIS PROVISION. EACH PARTY HAS
READ AND UNDERSTANDS THE EFFECT OF THIS JURY WAIVER PROVISION. EACH PARTY
ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY ITS OWN COUNSEL WITH RESPECT TO THE
TRANSACTION GOVERNED BY THIS AGREEMENT AND SPECIFICALLY WITH RESPECT TO THE
TERMS OF THIS SECTION.

 

5



--------------------------------------------------------------------------------

Execution Copy

 

16. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and a complete set of which, when taken together,
shall constitute one and the same document. Confirmation of execution by
electronic transmission of a facsimile or .pdf signature page shall be binding,
and each party hereby irrevocably waives any objection that it has or may have
in the future as to the validity of any such electronic transmission of a
signature page.

17. Entire Agreement. This Agreement and the defined terms referenced in the
Plan constitute the sole and entire agreement of the parties with respect to the
subject matter of this Agreement and supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to such subject matter.

18. Severability. The invalidity or unenforceability of any provision of this
Award shall not affect the validity or enforceability of any other provision of
this Award, and each provision of this Award shall be severable and enforceable
to the extent permitted by law.

19. Governing Law, Venue and Jurisdiction. This Award shall be governed in all
respects by the laws of the State of Texas without regard to conflicts-of-law
principles. Any civil action or legal proceeding arising out of or relating to
this Award shall be brought in the courts of record of the State of Texas in
Dallas County, Texas. Each party consents to the jurisdiction of such Texas
court in any such civil action or legal proceeding and waives any objection to
the laying of venue of any such civil action or legal proceeding in such Texas
court. Service of any court paper may be affected on such party by mail, as
provided in this Award, or in such other manner as may be provided under
applicable laws, rules of procedure or local rules.

20. No Impact on Other Benefits. The value of the Holder’s Award Restricted
Shares granted under this Award is not part of her normal or expected
compensation for purposes of calculating any severance, retirement, welfare,
insurance or similar employee benefit.

21. Acceptance. The Holder hereby acknowledges receipt of a copy of this
Agreement. The Holder has read and understands the terms and provisions this
Agreement, and accepts the Award Restricted Shares granted under this Agreement
subject to all of the terms and conditions of this Agreement. The Holder
acknowledges that there may be tax consequences upon the grant, vesting, or
exercise of the Award Restricted Shares granted under this Award and/or the
disposition of the underlying shares and that the Holder has been advised to
consult a tax advisor prior to such grant, vesting, or disposition.

22. Further Instruments. The Company and the Holder agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of this Award.

23. Notices. Any notice required to be delivered to the Company under this Award
shall be in writing and addressed to the Chief Financial Officer of the Company
at the Company’s principal corporate offices. Any notice required to be
delivered to the Holder under this Award shall be in writing and addressed to
the Holder at the Holder’s address as shown in the records of the Company.
Either party may designate another address by delivering notice of such
designation in accordance with this Section.

 

6



--------------------------------------------------------------------------------

Execution Copy

 

24. Section 409A. This Agreement is intended to be interpreted and applied so
that the Award Restricted Shares set forth herein shall either be exempt from
the requirements of Section 409A, or shall comply with the requirements of
Section 409A, and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be exempt from or in compliance with Section 409A.

The Company and the Holder have executed this Restricted Stock Award as of the
Effective Date.

 

COMPANY:       HOLDER: CAPITAL SENIOR LIVING CORPORATION       By:  

/s/ Carey P. Hendrickson

              

/s/ Kimberly Lody

Carey P. Hendrickson       Kimberly Lody Senior Vice President and Chief      
Financial Officer      

 

7



--------------------------------------------------------------------------------

Execution Copy

 

Assignment Separate From Certificate

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
Capital Senior Living Corporation the Award Restricted Shares subject to this
Award, standing in the undersigned’s name on the books of said Capital Senior
Living Corporation, represented by a Stock Certificate herewith and do hereby
irrevocably constitute and appoint the corporate secretary of Capital Senior
Living Corporation as attorney to transfer the said stock on the books of
Capital Senior Living Corporation with full power of substitution in the
premises.

Dated ______________________

 

 

                                    , Holder

ACKNOWLEDGMENT

The undersigned hereby acknowledges (i) my receipt of this Award, (ii) my
opportunity to discuss this Award with a representative of the Company, and my
personal advisors, to the extent I deem necessary or appropriate, (iii) my
understanding of the terms and provisions of this Award, and (iv) my
understanding that, by my signature below, I am agreeing to be bound by all of
the terms and provisions of this Award.

Without limitation, I agree to accept as binding, conclusive and final all
decisions or interpretations of the Committee (as defined in the Plan) upon any
questions arising under this Award.

Dated as of this ________ day of _________________, 20___.

 

                [Signature]_____________________
                                    , Holder

 

8



--------------------------------------------------------------------------------

Execution Copy

 

I have been offered the Restricted Stock Award. The Company has informed me of
the benefits, monetary compensation, and answered any questions I had regarding
the Award. After consideration of the information, I hereby decline the
Restricted Stock Award and release Capital Senior Living Corporation from any
liability regarding my action.

Dated as of this ________ day of _________________, 20___.

 

 

                                    , Holder

 

9